—Appeal by the defendant from an amended judgment of the Supreme Court, Queens County (Chetta, J.), rendered August 13, 1998, revoking a sentence of probation previously imposed by the same court (Roman, J.), upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal possession of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
Contrary to the defendant’s contention, the court’s determination that he had violated the terms of his probation was supported by a preponderance of the evidence adduced at the violation of parole hearing in accordance with the standard set forth in CPL 410.70 (3) (see generally, People v Crandall, 51 AD2d 841, 842). Bracken, J. P., S. Miller, Krausman and H. Miller, JJ., concur.